Exhibit 10.5

JOINDER AGREEMENT TO REGISTRATION RIGHTS AGREEMENT

July 7, 2014

Reference is hereby made to the Registration Rights Agreement, dated as of
June 13, 2014 (the “Registration Rights Agreement”), by and among Weyerhaeuser
Real Estate Company (the “Issuer”) and the Representatives on behalf of the
several Initial Purchasers concerning registration rights relating to the
Issuer’s 5.875% Senior Notes due 2024 (the “Securities”). Unless otherwise
defined herein, terms defined in the Registration Rights Agreement and used
herein shall have the meanings given them in the Registration Rights Agreement.

1. Joinder. Each of the undersigned hereby acknowledges that it has received a
copy of the Registration Rights Agreement and absolutely, unconditionally and
irrevocably acknowledges and agrees with the Initial Purchasers that by its
execution and delivery hereof it shall (i) join and become a party to the
Registration Rights Agreement and be deemed to be a Guarantor under the
Registration Rights Agreement; (ii) be bound by all covenants, agreements,
representations, warranties and acknowledgements applicable to such party as set
forth in and in accordance with the terms of the Registration Rights Agreement;
and (iii) perform all obligations and duties as required of it as a Guarantor in
accordance with the Registration Rights Agreement.

2. Governing Law. This Joinder Agreement and any claim, controversy or dispute
arising under or related to this Joinder Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

3. Counterparts. This Joinder Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

4. Amendments. No amendment or waiver of any provision of this Joinder
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

5. Headings. The headings in this Joinder Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Joinder Agreement as of
the date first written above.

 

TRI POINTE HOLDINGS, INC. MARACAY 91, L.L.C. MARACAY HOMES, L.L.C. MARACAY
BRIDGES, LLC MARACAY VR, LLC PARDEE HOMES PARDEE HOMES OF NEVADA THE QUADRANT
CORPORATION TRENDMAKER HOMES, INC. WINCHESTER HOMES, INC, By:  

/s/ Michael D. Grubbs

Name:   Michael D. Grubbs Title:   Chief Financial Officer MARACAY THUNDERBIRD,
L.L.C., By: Maracay Homes, L.L.C., its Manager By:  

/s/ Michael D. Grubbs

Name:   Michael D. Grubbs Title:   Chief Financial Officer TRI POINTE
COMMUNITIES, INC., By:  

/s/ Michael D. Grubbs

Name:   Michael D. Grubbs Title:   Chief Financial Officer TRI POINTE
CONTRACTORS, LP, By: TRI Pointe Communities, Inc., its General Partner By:  

/s/ Michael D. Grubbs

Name:   Michael D. Grubbs Title:   Chief Financial Officer

[Signature Page to Registration Rights Joinder (2024 Notes)]